1                                                         Hon. Richard A. Jones
2

3

4

5                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON
6
                               AT SEATTLE
7
       UNITED STATES OF AMERICA,                  NO. CR18-131 RAJ
8
                               Plaintiff          ORDER GRANTING MOTION
9
       v.                                         TO FILE OVERLENGTH BRIEF
10
       CHARLES ROLAND CHEATHAM,
11
                               Defendant
12

13          THIS MATTER comes before the Court upon Defendant Charles
14   Roland Cheatham’s Fourth Motion to File Overlength Brief. Having

15   considered the motion, and finding good cause,
            IT IS ORDERED that Defendant Charles Roland Cheatham’s Fourth
16
     Motion to File Overlength Brief (Dkt. #898) is GRANTED.
17
            DATED this 2nd day of July, 2019.
18

19

20
                                             A
                                             The Honorable Richard A. Jones
21                                           United States District Judge

22

23
      ORDER GRANTING MOTION
      TO FILE OVERLENGTH BRIEF - 1
